DETAILED ACTION
Applicant's submission filed November 30, 2021 has been entered.  Claims 1, 3, 13, 16, 19, 20 and 21 are under examination with regard to the elected species (i.e., modification is a deletion).  Claims 5, 6, 14, 15, 17 and 18 have been previously withdrawn from consideration being directed to non-elected subject matter (i.e., modification is a replacement or insertion).  The following species are rejoined: a DNA fragment of interest that replaces a coding region for VP30, and an insertion of a DNA fragment of interest into a coding region, thereby knocking out expression of VP30.

Response to Amendment
The rejection of claims 1, 3, 13, 16, 19 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method to prepare infectious Ebolavirus from a genomic cDNA that has been modified by a deletion in VP30 such that expression of the genomic cDNA does not result in VP30 protein production, wherein the mammalian cell that is contacted with the modified genomic cDNA expresses VP30, is withdrawn in view of Applicant’s amendment and remarks filed November 30, 2021.  In the remarks, Applicant notes that the mammalian cells express VP30.  While this is implied in the claim language, a limitation to that effect would serve to clarify that point.  In an interview/email (attached to this Office Action), Applicant’s representative agreed that such a limitation in claim 1 would be added in a future amendment.  The examiner notes that a similar amendment to claim 3 would also serve to clarify that VP30 is expressed by the mammalian cells.


Claims Summary
	Claim 1 and 3 are directed to a method to prepare infectious filovirus (e.g., Ebola (claims 19 and 20)) from a cDNA in the absence of helper filovirus infection.  The method consists (claim 1) or comprises (claim 3):
Providing a full-length infectious filovirus genomic cDNA;
Modifying the genomic cDNA to produce a mutant filovirus genomic cDNA, wherein the modification comprises a deletion of a coding region for VP30 such that VP30 is not expressed (claims 1, 13 and 16), or a DNA fragment of interest that replaces a coding region for VP30 (claims 3, 14 and 17), or an insertion of a DNA fragment of interest into a coding region, thereby knocking out expression of VP30 (claims 3, 15 and 18);
Contacting a mammalian cell with a vector comprising the mutant filovirus genomic cDNA in an amount effective to yield infectious filovirus comprising the mutant filovirus genomic RNA, wherein the mammalian cell expresses one or more filovirus proteins that are not expressed by the mutant filovirus genomic cDNA, or one or which corresponds to the modification that includes the deletion or the DNA fragment of interest;
Isolating the helper virus-free infectious filovirus having the mutant filovirus genomic RNA comprising the modification.
New claim 21 is directed to a similar method but does not specify that VP30 is not expressed or is knocked out.  However, such is implied because the mammalian cell provides the VP30 protein.


Priority
The disclosure of the prior-filed applications, Application No. 60/353,972, and the subsequent parent applications in the lineage of this application, thereof fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  	
The species of a DNA fragment of interest that is inserted into a coding region, as opposed to a replacement, for filovirus VP30 does not appear to be supported in the line of priority to provisional application, USSN 60/353,972.  A similar observation by the examiner was made previously in prosecution regarding internal deletions.  In Applicant’s remarks filed January 3, 2020, Applicant outlines the teachings of USSN 60/353,972, noting that page 5 of USSN 60/353,972 discloses that a sequence interest may be “introduced as an individual open reading frame”, or as “a replacement for one or more coding regions”.  “Introduced as an individual open reading frame” does not support the embodiment of an insertion into a coding region, since it does not specify wherein the introduction takes place.  “A replacement for one or more coding region” does not provide support for the embodiment of an insertion into a coding region, which encompasses more than a replacement.  With this understanding, claims 3, 15, 18 and 21 are not entitled to the benefit of priority to USSN 60/353,972, thus their earliest effective filing date is the date this application was filed, March 8, 2018.

Claim Objections
Claims 1, 3 and 13-20 are objected to because of the following informalities:  As outlined above in the summary of the claims, a clarifying limitation indicating that VP30 is expressed by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 3, 15, 18 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Applicant’s own work, U.S. Patent 7,211,378, as disclosed throughout the patent disclosure, see at least columns 3, 4 and 8.  As discussed above, claims 3, 15, 18 and 21 are not entitled to the benefit of priority to USSN 60/353,972, thus their earliest effective filing date is the date this application was filed, March 8, 2018.  Even though the claims recite embodiments for which they have priority, a claim can only have one date.  In this case, it is the date for which the embodiment of a DNA fragment of interest inserted into a coding region was first disclosed, the filing date of the instant application.  For this reason, Applicant’s own work, U.S. Patent 7,211,378, is available as prior art against the alternative embodiments recited in the claims pertaining to species of a deletion in VP30, and a DNA fragment of interest that replaces a coding region for VP30.
	Amendment of claims 3, 15, 18 and 21 to remove the embodiment of a DNA fragment of interest inserted into a coding region would overcome this rejection.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648